I concur in the foregoing opinion and judgment except as to the holding that the third and fourth counts of the declaration, claiming damages by the husband for the damage done to his automobile could not properly be embraced in this suit, and that the court below was therefore justified in sustaining the demurrer to these two counts. It is true, as pointed out by Mr. Justice BUFORD in the majority opinion, that the amount claimed by the husband in each of these two counts was for a sum less than the jurisdiction of the Circuit Court. It is also true that the damages claimed by the husband did not arise out of the injury done to the wife, but were limited to the damage done to his automobile, in which he and his wife were riding at the time of the collision with the truck. However, the damages claimed by the husband in these two counts arose out of the same transaction, and is alleged to *Page 437 
have been due to the same negligence of the defendant, upon which counts one and two, interposed in behalf of the wife for personal injuries, are alleged to have been based. So, both the claims of the wife and of the husband are based on the same negligent act of the same individual, the agent and servant of the defendant, and arose out of the same transaction, the collision between the automobile and the truck, alleged to have been caused by the negligence of the defendant's truck driver. Certainly no practical benefit could accrue to either party, plaintiff or defendant, by requiring two separate suits in a case of this kind, one by the wife and the other by the husband, I think Section 4226, C. G. L., was designed to take care of just such a case as this, so that the whole controversy and the damages sustained both by the wife and the husband could be settled in one suit. It is not denied that the damages claimed by the wife were sufficient in amount to give the circuit court jurisdiction in the case so far as she was concerned. This being true, it seems to me that the effect of Section 4226 would be to authorize the addition of the two counts in favor of the husband, regardless of the amount of damages claimed by him. The statute has nothing to say about the amount of the husband's claims. It says that: "In any action brought by a man and his wife for an injury done to the wife, in respect of which she is necessarily joined as co-plaintiff, the husband may add thereto claims in his own right, and separate action brought in respect of such claims may be consolidated, if the court shall think fit." It is true that if the husband in this case had brought a separate suit, he would have had to bring it in the Civil Court of Record and hence it could not have been consolidated with the suit in the circuit court — an entirely separate court. Therefore the clause with reference to the consolidation *Page 438 
of separate suits brought by the husband and the wife in matters of this kind, as set forth in the statute, would not have been applicable in this case. But that clause is merely permissive and permits the court, if the court thinks fit, to consolidate such suits, meaning necessarily where such suits are each brought in the same court.
At first, I was of the same opinion as the majority of the court that under this statute only such claims of the husband as arose out of or resulted from injury done to his wife could be joined in the same suit. But upon a more careful reading of the statute it appears that in an action brought by a man and his wife for an injury done to the wife, the husband may, in the language of the statute, "add thereto claims in his own right." So, the statute does not limit the claims to damages resulting to the husband from the injury done to the wife, and I think it would facilitate the prompt administration of justice if the courts should place no limitations on the nature of those claims other than such as necessarily inhere in the subject matter of the action and the transaction upon which it is based. My idea is that what the Legislature had in mind was that, in a suit of this kind, brought primarily to recover for injuries to the wife, in which the husband must necessarily be joined as a party plaintiff with his wife, he may add to such suit claims in his own right arising out of the cause of action sued on by the wife, that is, the wrongful or negligent conduct of the defendant, his agent or servant. Certainly, this would not be going too far. The language of the statute is broad and general, and I think broad enough to cover counts three and four in the declaration in this case. It is perfectly true that the claims of the husband and wife in cases of this kind are separable controversies in the sense that each could have brought an independent suit, though *Page 439 
of course, the wife could not have sued without joining her husband as co-plaintiff in her suit. Where they sue together, as here, and each claims damages, it appears to be customary and proper for the verdict of the jury and the judgment of the court to deal separately with the findings for or against the co-plaintiffs. Thus, in the case of Florida Cities Bus. Co. v. Lewis, 107 Fla. 248, 146 So.2d 96, there was one verdict and one judgment, but the verdict and judgment dealt separately with the claims of the husband and wife. This practice was inferentially approved in that case and expressly approved in the case of Fayter v. Shore, 114 Fla. 115, 153 So.2d 511. In the latter case the jury commingled the recovery for the husband and wife in one verdict that found for the plaintiffs and assessed their damages in the sum of $3,700.00. However, no proper attack was made on the form of the verdict in the lower court, and the verdict having been received without objection, this Court held that the verdict was not void nor wholly insufficient, and resulted in an irregularity over which the statute of jeofails would cast its curative protection. See Section 4501 C. G. L. The judgment based thereon was affirmed.
There is a defect in the caption of this suit to which attention might be called and that is that the suit should have been entitled "Dorothy Walker, joined by her husband, C. M. Walker," or "C. M. Walker and Dorothy Walker, husband and wife," as plaintiffs. The words "and next friend" are out of place in an action at law. In such actions, the husband must be joined as co-plaintiff with the wife in all suits to enforce the personal and property rights of the wife, not as next friend, but as husband. See Edgar v. Bacon, 97 Fla. 679, 122 So.2d 107.
My view is that Section 4226 C. G. L. is a remedial statute and should be liberally construed, and that so construed, *Page 440 
the court below was in error in sustaining the demurrer to the third and fourth counts.